         Case 4:18-cv-00082-BMM Document 89 Filed 05/04/21 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                         DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

  JEFFREY H.B. ALEXANDER,                   Cause No. CV-18-82-BMM
  deceased, by and through his personal
  representative STEPHANIE L.
  ALEXANDER, and STEPHANIE L.
  ALEXANDER, personal                       ORDER
  representative, on behalf of the heirs
  of JEFFREY H.B. ALEXANDER,

                          Plaintiffs,

  vs.

  MONTANA-DAKOTA UTILITIES
  CO., a Delaware Corporation; and
  JOHN DOES I-X,

                          Defendants.

        Pursuant to Plaintiffs’ Unopposed Motion to Extend Time to File Plaintiffs’

Response Brief Opposing MDU’s Renewed Motion in Limine to Exclude Plaintiffs’

Expert Michael Hanzlick, and good cause appearing,

        IT IS HEREBY ORDERED that Plaintiffs have up to and including May 11,

2021 to file their response brief in opposition to Defendant’s Renewed Motion in

Limine (Doc. 84).
 Case 4:18-cv-00082-BMM Document 89 Filed 05/04/21 Page 2 of 2



DATED this 4th day of      May                , 2020.



                      HON. BRIAN M. MORRIS
                      UNITED STATES DISTRICT COURT JUDGE




                              2
